Wood v Buffalo & Fort Erie Pub. Bridge Auth. (2020 NY Slip Op 01846)





Wood v Buffalo & Fort Erie Pub. Bridge Auth.


2020 NY Slip Op 01846


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (1026/19) CA 19-00747.

[*1]JASON WOOD AND JANEL WOOD, PLAINTIFFS-RESPONDENTS, 
vTHE BUFFALO AND FORT ERIE PUBLIC BRIDGE AUTHORITY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.